Citation Nr: 0635788	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-35 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to December 
1943.  He died in May 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The veteran died in May 2002, from pneumonia resulting 
from hospitalization due to a left hip replacement, 
necessitated by a left hip fracture caused by a fall.

2.  Service connection was in effect for a right ankle 
disability, which was not manifested by degenerative joint 
disease.

3.  Parkinson's disease and degenerative joint disease were 
significant conditions contributing to the veteran's death. 

4.  The veteran's death was not due to any service-connected 
illness and the veteran's service-connected disability did 
not contribute to his death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, the VCAA must be 
considered.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the claimant in June 2002, 
prior to the issuance of the rating decision currently on 
appeal.  Accordingly, the AOJ has complied with the VCAA's 
notice requirements in a timely fashion.  

The VCAA further requires that the VA must notify a claimant 
of any evidence that is necessary to substantiate the claim, 
as well as which evidence the Secretary will attempt to 
obtain and which evidence the claimant is responsible for 
producing.  38 U.S.C.A. § 5103(a).  In this case, the 
September 2002 letter referred to above informed the 
appellant of information and evidence needed to substantiate 
and complete a claim of service connection for the cause of 
death.  Moreover, the appellant was generally advised to 
submit any evidence that would substantiate her claim that 
the condition that contributed to the veteran's death was 
caused by injury or disease that began in service.  
Pelegrini, 18 Vet. App. at 121.  Also, the September 2002 
letter informed the veteran of which portion of information 
should be provided by the claimant, and which portion VA 
would try to obtain on the claimant's behalf.  The RO 
informed the appellant that it would make reasonable attempts 
to obtain records in the custody of a Federal agency and that 
while the RO would assist the appellant in obtaining other 
records that it was ultimately her responsibility to obtain 
them.  38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, at 484.

Despite any inadequate notice provided to the appellant on 
this element, the Board finds no prejudice will result in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim, any 
potentially contested issues regarding downstream elements in 
the event of a grant are rendered moot.  

VCAA requires VA to assist the claimant in obtaining evidence 
necessary to substantiate a claim, 38 C.F.R. § 3.159(c), 
which includes providing a medical opinion when such is 
necessary to make a decision on the claim.  In this case, the 
deceased veteran's service medical files are of record, as is 
a certificate regarding his death.  The RO obtained all 
identified private records on behalf of the appellant.  

Because the record lacks evidence that a service-connected 
disability substantially or materially contributed to or 
caused the veteran's death, solicitation of a medical opinion 
is not necessary to decide the claim.  See 38 C.F.R. § 
3.159(c)(4).

As such, VA has fulfilled its duties to the appellant to the 
extent possible given the particular circumstances of this 
case.  Consequently, based on all of the foregoing, the Board 
finds that no further notice and/or development is required 
pursuant to the VCAA.

Laws and Regulations

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse for death resulting from a 
service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the cause of death it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  Id.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.306.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990) (a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

Analysis

The appellant is claiming that the deceased veteran's 
service-connected right ankle disability was the main 
contributing factor to his death.  While in service, the 
deceased veteran incurred an ulcer on his right ankle, which 
was later resolved through surgery.  A March 1958 surgical 
report reveals a diagnosis of well-healed skin graft over the 
anterior aspect of the right ankle, with slight limitation of 
motion.

At the time of the veteran's death, he was assessed a 20 
percent disability rating for limitation of motion of his 
right ankle and 10 percent for a skin graft and scar of his 
right ankle, and was suffering from numerous other ailments.  
The deceased veteran did not receive compensation for any 
other service-connected disabilities during his lifetime.

A February 2000 progress note authored by Clarence J. Brooks, 
M.D., indicates that the veteran was suffering from numerous 
disease processes, including Parkinson's disease, coronary 
artery disease, ulcers and angina.  Dr. Brooks noted 
bilateral lower extremities with 2+ pitting edema.  He also 
noted that the deceased veteran exhibited activity 
intolerance and needed the assistance of one to two people to 
ambulate and that he was in need of nursing intervention and 
aide assistance.  Treatment records from Dr. Brooks indicate 
occasional treatment for swelling of the right ankle.

In April 2002 the deceased veteran suffered a fall and broke 
his left hip and was subsequently admitted to the Plaza 
Medical Center for a total left hip replacement.  Treatment 
records from the Plaza Medical Center reveal that at that 
time he was diagnosed as having Parkinson's disease, 
arteriosclerotic heart disease, cerebrovascular disease, mild 
dementia, osteoarthritis, decubitis and hypertension.  

A December 2002 letter authored by Dr. Brooks indicates that, 
at that time, the deceased veteran had pain and swelling 
involving his right ankle and difficulty ambulating as the 
result of this disability.  The letter concludes that the 
deceased veteran was totally disabled due to his right ankle 
disability.  Notably, Dr. Brooks makes no mention of the 
other numerous ailments from which the veteran was suffering.  

A February 2004 letter authored by Lincoln Chin, M.D., 
reveals that the deceased veteran was a patient of his from 
1993 until the time of the veteran's death in May 2002.  Dr. 
Chin noted the history of the veteran's service-connected 
right ankle disability and stated that for many years the 
veteran required a brace to walk because of this disability.  
Dr. Chin further noted that when the veteran first presented 
in 1993 that his major complaints were of weakness and pain 
in both legs, but especially the right and that the veteran 
had fallen several times.  An MRI at that time noted spinal 
cord compression.  Dr. Chin further stated that the veteran 
was first diagnosed as having early Parkinson's disease in 
August 1997 and that he was started on medications, which 
were of benefit for some time.  It was at this time that the 
veteran first began to use a walker and/or cane to walk.  Dr. 
Chin stated that the veteran's Parkinson's disease 
exacerbated his already compromised balance and that his 
right ankle disability made the veteran more vulnerable to 
falling when his later illnesses beset him and ultimately to 
the fall that broke his hip.  

The evidence does not show that the veteran's right ankle 
disability caused his death.  There is no contention that the 
veteran's service-connected right ankle disability was the 
direct cause of his death.  The evidence is clear that his 
death was directly caused by pneumonia.  The sole issue in 
this case is to what extent, if any, the veteran's service-
connected right ankle disability contributed to his death. 

The evidence does not show that the veteran's right ankle 
disability contributed substantially or materially to cause 
death.  The evidence indicates that the veteran had bilateral 
leg weakness beginning in 1993 and that it was not until 
1997, when the veteran was first diagnosed as having 
Parkinson's disease, that he began using an assistive device 
to walk, even though he may have worn a brace on his right 
ankle prior to that time.  The Board is cognizant of Dr. 
Chin's statement that the veteran's right ankle disability 
made the veteran more vulnerable to a fall, but finds that 
more is required than a showing that the veteran's service-
connected disability made him more susceptible to a fall.  
Rather there must be evidence of a causal connection.  See 
38 C.F.R. § 3.312.  Dr. Chin's statement merely demonstrates 
that the veteran's right ankle disability may have casually 
shared in bringing about the fall.  Likewise, the opinion 
authored by Dr. Brooks is of little probative value because 
it only addresses the veteran's right ankle disability and 
makes no mention of his other numerous ailments.  
Furthermore, it does not speak to the issue at hand, namely, 
the degree to which the veteran's service-connected 
disability contributed to his death.  Moreover, the veteran's 
death certificate lists Parkinson's disease and degenerative 
joint disease as significant conditions contributing to the 
veteran's death, not the veteran's service-connected right 
ankle disability, which was not manifested by degenerative 
joint disease.  Thus, the evidence of record does not 
indicate that the veteran's right ankle disability was a 
substantial or material factor in the cause of his death and 
the claim must be denied.  

There is no indication that the disease that directly caused 
the veteran's death or that the diseases that substantially 
contributed to the veteran's death are related to service.  
The competent medical evidence of record indicates that the 
veteran was first diagnosed as having Parkinson's disease, 
degenerative joint disease and pneumonia many years following 
service.  Moreover, the veteran's service medical records are 
silent with respect to complaints or treatment of any of 
these diseases.  Accordingly, the preponderance of the 
evidence is against the claim, and service connection for the 
cause of the veteran's death must be denied.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


